        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 1 of 23




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                         )
RALPH E. WHITE,                          )
                                         )
                   Plaintiff,            )
                                         )
v.                                       )
                                         ) Civil Action No.
PROCESS EQUIPMENT AND                    ) 1:20-cv-03485-CAP-AJB
CONTROLS, LLC,                           )
                                         )
                   Defendant.            )
                                         )
                                         )
                                         )

     DEFENDANT PROCESS EQUIPMENT AND CONTROLS, LLC’S
      ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                       COMPLAINT

      COMES NOW, PROCESS EQUIPMENT AND CONTROLS, LLC,

Defendant in the above-styled cause of action and hereinafter referred to as

"Defendant," and files this its Answer and Affirmative Defenses to Plaintiff’s

Complaint, showing this Honorable Court the following:

                                FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim against this Defendant upon which

relief may be granted.
           Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 2 of 23




                                  SECOND DEFENSE

         Plaintiff has failed to mitigate her damages.

                                   THIRD DEFENSE

         Plaintiff suffered no damages as a result of any act or omission by the

Defendant.

                                  FOURTH DEFENSE

         Plaintiff’s claims fail as he lied on a post-hire medical questionnaire

indicating he did not have epilepsy.

                                   FIFTH DEFENSE

         Plaintiff has failed to exhaust all administrative remedies required to file this

action

                                   SIXTH DEFENSE

         All employment decisions related to Plaintiff’s employment with Defendant

were based on legitimate and non-discriminatory business reasons.

                                 SEVENTH DEFENSE

         To the extent Plaintiff alleges that any of Defendant’s agents or employees

acted in an unlawful manner, such conduct, if it occurred, was outside the source

and scope of that individual’s employment, was not authorized or condoned by

Defendant, and was undertaken without the knowledge or consent of Defendant.


                                           -2-
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 3 of 23




As a result, Defendant is not liable for any such conduct, if it occurred.

                                 EIGHTH DEFENSE

      Defendant avers that even if some impermissible motive was a factor in any

employment decision concerning Plaintiff, a claim that Defendant denies, the same

decision(s) would have been reached for legitimate business purposes.

                                NINTH DEFENSE

      Subject to further proof, Plaintiff’s claims may be barred in whole or in part

by the doctrine of after-acquired evidence.

                                TENTH DEFENSE

      Subject to further proof, Plaintiff’s claims may be barred in whole or in part

by the doctrine of estoppel.

                               ELEVENTH DEFENSE

      Defendant maintains all defenses available to it based on the allegations in

Plaintiff’s Complaint.

      Defendant responds to the individually-numbered paragraphs as follows:

                               NATURE OF ACTION

                                          1.

      Defendant admits that Plaintiff has brought this action pursuant to the

Americans with Disabilities Act as stated in Paragraph 1 of Plaintiff’s Complaint.


                                        -3-
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 4 of 23




Defendant further denies any wrongdoing or violations of the ADAAA.

                       JURISDICTION AND VENUE

                                        2.

      Defendant admits the allegations contained in Paragraph 2 of Plaintiff’s

Complaint.

                                        3.

      Defendant admits the allegations contained in Paragraph 3 of Plaintiff’s

Complaint.

                   ADMINISTRATIVE PROCEEDINGS

                                        4.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 4 of Plaintiff’s Complaint, and thus

same are denied.

                                        5.

      Defendant admits the allegations contained in Paragraph 5 of Plaintiff’s

Complaint.

                                        6.

      Defendant admits the allegations contained in Paragraph 6 of Plaintiff’s

Complaint.


                                      -4-
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 5 of 23




                                        7.

      Defendant admits the allegations contained in Paragraph 7 of Plaintiff’s

Complaint.

                                   PARTIES

                                        8.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 8 of Plaintiff’s Complaint, and thus

same are denied.

                                        9.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 9 of Plaintiff’s Complaint, and thus

same are denied.

                                        10.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 10 of Plaintiff’s Complaint, and thus

same are denied.




                                      -5-
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 6 of 23




                                          11.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 11 of Plaintiff’s Complaint, and thus

same are denied.

                                          12.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 12 of Plaintiff’s Complaint, and thus

same are denied.

                                          13.

      Defendant denies the allegations contained in Paragraph 13 of Plaintiff’s

Complaint.

                                          14.

      Defendant denies the allegations contained in Paragraph 13 of Plaintiff’s

Complaint.

                                          15.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 15 of Plaintiff’s Complaint, and thus

same are denied. By way of further response, Defendant admits that there was an

incident at work on April 15, 2020, that afterwards Plaintiff described as a seizure.


                                        -6-
       Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 7 of 23




                                      16.

     Defendant admits the allegations contained in Paragraph 16 of Plaintiff’s

Complaint.

                                      17.

     Defendant denies the allegations contained in Paragraph 17 of Plaintiff’s

Complaint.

                                      18.

     Defendant admits the allegations contained in Paragraph 18 of Plaintiff’s

Complaint.

                                      19.

     Defendant admits the allegations contained in Paragraph 19 of Plaintiff’s

Complaint.

                                      20.

     Defendant admits the allegations contained in Paragraph 20 of Plaintiff’s

Complaint.

                                      21.

     Defendant admits the allegations contained in Paragraph 21 of Plaintiff’s

Complaint.




                                    -7-
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 8 of 23




                                     FACTS

                                         22.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 22 of Plaintiff’s Complaint, and thus

same are denied.

                                         23.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 23 of Plaintiff’s Complaint, and thus

same are denied.

                                         24.

      Defendant admits the allegations contained in Paragraph 24 of Plaintiff’s

Complaint.

                                         25.

      Defendant admits the allegations contained in Paragraph 25 of Plaintiff’s

Complaint. By way of further response, Defendant states that Plaintiff did not

indicate he had epilepsy on the post-hire questionnaire.

                                         26.

      Defendant admits the allegations contained in Paragraph 26 of Plaintiff’s

Complaint.


                                       -8-
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 9 of 23




                                           27.

      Defendant admits the allegations contained in Paragraph 27 of Plaintiff’s

Complaint.

                                           28.

      Defendant admits the allegations contained in Paragraph 28 of Plaintiff’s

Complaint. By way of further response, Defendant states as an employer, it is

unable to conduct a full scale investigation into an applicant’s medical history, nor

is it required to do so. Plaintiff falsified his post-hired medical questionnaire.

                                           29.

      Defendant admits the allegations contained in Paragraph 29 of Plaintiff’s

Complaint.

                                           30.

      Defendant admits the allegations contained in Paragraph 30 of Plaintiff’s

Complaint.

                                           31.

      Defendant admits the allegations contained in Paragraph 31 of Plaintiff’s

Complaint.

                                           32.

      Defendant admits the allegations contained in Paragraph 32 of Plaintiff’s


                                         -9-
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 10 of 23




Complaint.

                                          33.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 33 of Plaintiff’s Complaint, and thus

same are denied. By way of further response, Defendant admits that there was an

incident at work on April 15, 2020, that afterwards Plaintiff described as a seizure.

                                          34.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 34 of Plaintiff’s Complaint, and thus

same are denied. By way of further response, Defendant admits that there was an

incident at work on April 15, 2020, through which he was transferred to the

hospital via ambulance that afterwards Plaintiff described as a seizure.

                                          35.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 35 of Plaintiff’s Complaint, and thus

same are denied.

                                          36.

      Defendant admits Mr. Hartwell was present at the ER. Defendant is without

sufficient knowledge or information to either admit or deny the remaining


                                       - 10 -
          Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 11 of 23




allegations contained in Paragraph 36 of Plaintiff’s Complaint, and thus same are

denied.

                                            37.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 37 of Plaintiff’s Complaint, and thus

same are denied.

                                            38.

      Defendant admits that a conversation occurred between Mr. Loew and

Plaintiff after the incident. Defendant denies the remaining allegations contained

in Paragraph 38 of Plaintiff’s Complaint.

                                            39.

      Defendant admits that Plaintiff took a drug test the day after the incident.

Defendant is without sufficient knowledge or information to either admit or deny

the remaining allegations contained in Paragraph 39 of Plaintiff’s Complaint, and

thus same are denied.

                                            40.

      Defendant admits that Plaintiff was separated from the company due to a

failed drug test. Defendant is without sufficient knowledge or information to either

admit or deny the remaining allegations contained in Paragraph 40 of Plaintiff’s


                                       - 11 -
          Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 12 of 23




Complaint, and thus same are denied.

                                          41.

      Defendant admits that a separation notice was provided to Plaintiff, and that

the rationale for termination was a failed drug test.      Defendant denies the

remaining allegations contained in Paragraph 41 of Plaintiff’s Complaint.

                                          42.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 42 of Plaintiff’s Complaint, and thus

same are denied.

                                          43.

      Defendant admits that Plaintiff failed the drug test. Defendant is without

sufficient knowledge or information to either admit or deny the allegations

contained in Paragraph 43 of Plaintiff’s Complaint, and thus same are denied.

                      COUNT ONE
     FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADA

                                          44.

      Defendant reiterates its responses provided in paragraphs 1-43 as set forth

herein.

                                          45.

      Defendant denies the allegations contained in Paragraph 45 of Plaintiff’s

                                       - 12 -
       Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 13 of 23




Complaint.

                                        46.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 46 of Plaintiff’s Complaint, and thus

same are denied.

                                        47.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 47 of Plaintiff’s Complaint, and thus

same are denied.

                                        48.

      Defendant denies the allegations contained in Paragraph 48 of Plaintiff’s

Complaint.

                                        49.

      Defendant denies the allegations contained in Paragraph 49 of Plaintiff’s

Complaint.

                                        50.

      Defendant denies the allegations contained in Paragraph 50 of Plaintiff’s

Complaint.




                                     - 13 -
          Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 14 of 23




                                         51.

      Defendant denies the allegations contained in Paragraph 51 of Plaintiff’s

Complaint.

                                         52.

      Defendant denies the allegations contained in Paragraph 52 of Plaintiff’s

Complaint.

                                         53.

      Defendant denies the allegations contained in Paragraph 53 of Plaintiff’s

Complaint.

                       COUNT TWO
    DISCRIMINATORY DISCHARGE BECOASE OF DISABILITY IN
                 VIOLATION OF THE ADA

                                         54.

      Defendant reiterates its responses provided in paragraphs 1-53 as set forth

herein.

                                         55.

      Defendant denies the allegations contained in Paragraph 55 of Plaintiff’s

Complaint.

                                         56.

      Defendant is without sufficient knowledge or information to either admit or


                                      - 14 -
       Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 15 of 23




deny the allegations contained in Paragraph 56 of Plaintiff’s Complaint, and thus

same are denied.

                                        57.

      Defendant admits that Plaintiff was terminated for a failed drug test.

Defendant is without sufficient knowledge or information to either admit or deny

the remaining allegations contained in Paragraph 57 of Plaintiff’s Complaint, and

thus same are denied.

                                        58.

      Defendant denies the allegations contained in Paragraph 58 of Plaintiff’s

Complaint.

                                        59.

      Defendant denies the allegations contained in Paragraph 59 of Plaintiff’s

Complaint.

                                        60.

      Defendant denies the allegations contained in Paragraph 60 of Plaintiff’s

Complaint.

                                        61.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 61 of Plaintiff’s Complaint, and thus


                                     - 15 -
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 16 of 23




same are denied. By way of further response, Defendant admits that there was an

incident at work on April 15, 2020, that afterwards Plaintiff described as a seizure.

                                          62.

      Defendant denies the allegations contained in Paragraph 62 of Plaintiff’s

Complaint.

                                          63.

      Defendant denies the allegations contained in Paragraph 63 of Plaintiff’s

Complaint.

                                          64.

      Defendant admits that per company policy a drug test was administered after

on site incident. Defendant denies as stated the remaining allegations, contained in

Paragraph 64 of Plaintiff’s Complaint.

                                          65.

      Defendant denies the allegations contained in Paragraph 65 of Plaintiff’s

Complaint.

                                          66.

      Defendant denies the allegations contained in Paragraph 66 of Plaintiff’s

Complaint.




                                       - 16 -
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 17 of 23




                                           67.

      Defendant denies the allegations contained in Paragraph 67 of Plaintiff’s

Complaint.

                                           68.

      Defendant denies the allegations contained in Paragraph 68 of Plaintiff’s

Complaint.

                                           69.

      Defendant denies the allegations contained in Paragraph 69 of Plaintiff’s

Complaint.

                                           70.

      Defendant admits the allegations contained in Paragraph 70 of Plaintiff’s

Complaint. By way of further response, Defendant states it does not have an

obligation or a right to speak directly with a physician.

                                           71.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 71 of Plaintiff’s Complaint, and thus

same are denied.

                                           72.

      Defendant denies the allegations contained in Paragraph 72 of Plaintiff’s


                                        - 17 -
          Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 18 of 23




Complaint.

                              COUNT THREE
                   RETALIATION IN VIOLATION OF THE ADA

                                         73.

      Defendant reiterates its responses provided in paragraphs 1-72 as set forth

herein.

                                         74.

      Defendant denies the allegations contained in Paragraph 74 of Plaintiff’s

Complaint.

                                         75.

      Defendant denies the allegations contained in Paragraph 75 of Plaintiff’s

Complaint.

                                         76.

      Defendant denies the allegations contained in Paragraph 76 of Plaintiff’s

Complaint.

                                         77.

      Defendant denies the allegations contained in Paragraph 77 of Plaintiff’s

Complaint.




                                      - 18 -
          Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 19 of 23




                        COUNT IV
   DISCRIMINATION DISCHARGE DUE TO BEING REGARDED AS
            DISABLED IN VIOLATION OF THE ADA

                                         78.

      Defendant reiterates its responses provided in paragraphs 1-77 as set forth

herein.

                                         79.

      Defendant denies the allegations contained in Paragraph 80 of Plaintiff’s

Complaint.

                                         80.

      Defendant denies the allegations contained in Paragraph 80 of Plaintiff’s

Complaint.

                                         81.

      Defendant denies the allegations contained in Paragraph 81 of Plaintiff’s

Complaint.

                                         82.

      Defendant is without sufficient knowledge or information to either admit or

deny the allegations contained in Paragraph 82 of Plaintiff’s Complaint, and thus

same are denied.




                                      - 19 -
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 20 of 23




                                           83.

      Defendant denies the allegations contained in Paragraph 83 of Plaintiff’s

Complaint.

                                           84.

      Defendant denies the allegations as stated in Paragraph 84 of Plaintiff’s

Complaint. Defendant admits it terminated Plaintiff for failing a drug test and

lying on his post-hire questionnaire.

                                           85.

      Defendant denies the allegations contained in Paragraph 85 of Plaintiff’s

Complaint.

                         DEMAND FOR JURY TRIAL

                                           86.

      Defendant denies the allegations contained in Paragraph 86 of Plaintiff’s

Complaint.

                                           87.

      Defendant hereby denies any allegation contained in the “WHEREFORE”

clause following paragraph 86 of Plaintiff’s Complaint.




                                        - 20 -
       Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 21 of 23




                                          88.

     Any and all allegations contained in Plaintiff’s Complaint to which

Defendant not previously responded are hereby denied.

     WHEREFORE, Defendant respectfully prays:

           (a) that Plaintiff’s Complaint be dismissed with prejudice;

           (b) that all costs in this matter be taxed to Plaintiff; and

           (c) for such other and further relief that this Honorable Court may

               deem just and proper.

     This 23rd day of October, 2020.

                                        MCLAUGHLIN LAW FIRM

                                        /s/ Carey E. Olson
11575 Great Oaks Way, Suite 100         ____________________________________
Alpharetta, Georgia 30022               Carey E. Olson
(470) 415-5500                          Georgia Bar No. 843080
(470) 415-5510 (fax)                    Attorneys for Defendant
Carey.Olson@mgmesq.com




                                       - 21 -
        Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 22 of 23




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                          )
RALPH E. WHITE,                           )
                                          )
                   Plaintiff,             )
                                          )
v.                                        )
                                          ) Civil Action No.
PROCESS EQUIPMENT AND                     ) 1:20-cv-03485-CAP-AJB
CONTROLS, LLC,                            )
                                          )
                   Defendant.             )
                                          )
                                          )
                                          )

                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served counsel for Plaintiff in the

foregoing matter with a copy of the foregoing DEFENDANT PROCESS

EQUIPMENT AND CONTROLS, LLC’S ANSWER AND AFFIRMATIVE

DEFENSES TO PLAINTIFF’S COMPLAINT and with the Clerk of Court using

the CM/ECF system that automatically sends email notification of such filing to

the attorneys of record, listed below, who are registered participants in the Court’s

electronic notice and filing system and each of whom may access said filing via the

Court’s CM/ECF System:
       Case 1:20-cv-03485-AJB Document 8 Filed 10/23/20 Page 23 of 23




                          Louise N. Smith
                          Smith Law, LLC
                          3611 Braselton Highway
                          Suite 202
                          Dacula, Georgia 30019
                          (678) 690-5299

I further certify that the foregoing document has been prepared with Times New

Roman 14-Point Font, as approved in LR 5.1C.


      This 23rd day of October, 2020.

                                        MCLAUGHLIN LAW FIRM

                                        /s/ Carey E. Olson
                                        ____________________________________
11575 Great Oaks Way, Suite 100         Carey E. Olson
Alpharetta, Georgia 30022               Georgia Bar No. 843080
(470) 415-5500                          Attorneys for Defendant
(470) 415-5510 (fax)
Carey.Olson@mgmesq.com




                                        2
